Per Curiam.
Donn K. Nelson was admitted to the practice of law in Nebraska on September 26, 1976. On September 8, 1994, Nelson entered a plea of guilty in the U.S. District Court for the District of Nebraska to a charge of giving false information on a loan form. The court accepted Nelson’s plea on November 28.
On December 12, Nelson voluntarily surrendered his license to practice law and consented to the entry of an order of disbarment. Nelson admitted that by overvaluing the security, assets, and income of an apartment project on a loan application, he engaged in conduct that involved misrepresentation, in violation of Canon 1, DR 1-102(A)(4), of the Code of Professional Responsibility, and has engaged in conduct that adversely reflects on his fitness to practice law, in violation of Canon 1, DR 1-102(A)(6).
Nelson freely and voluntarily waived his right to notice, appearance, or hearing prior to the entry of this order. We accept Nelson’s surrender, and order him disbarred from the practice of law in the State of Nebraska, effective immediately.
Judgment of disbarment.
White, J., not participating.